

116 HR 2240 IH: One Subject at a Time Act
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2240IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. Fulcher (for himself, Mr. Tipton, Mr. Norman, Mr. Gosar, Mr. Meadows, Mr. Brooks of Alabama, Mr. Massie, and Mr. Posey) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo end the practice of including more than one subject in a single bill by requiring that each bill enacted by Congress be limited to only one subject, and for other purposes. 
1.Short titleThis Act may be cited as the One Subject at a Time Act. 2.One subject at a time (a)One subjectEach bill or joint resolution shall embrace no more than one subject.
(b)Subject in titleThe subject of a bill or joint resolution shall be clearly and descriptively expressed in the title. (c)Appropriation billsAn appropriations bill shall not contain any general legislation or change of existing law provision, the subject of which is not germane to the subject matter of each such appropriations bill provided however, that this section shall not be construed to prohibit any provision imposing limitations upon the expenditure of funds so appropriated.
3.Enforcement
(a)Multiple subjects in titleIf the title of an Act or joint resolution addresses two or more unrelated subjects, then the entire Act or joint resolution is void. (b)Provisions not expressed in titleIf the title of an Act or joint resolution addresses a single subject, but the Act contains one or more provisions concerning a subject that is not clearly and descriptively expressed in its title, then only such provision or provisions concerning the subject not clearly and descriptively expressed in the title shall be void.
(c)Appropriation provisions outside subcommittee jurisdictionIf an Act appropriating funds contains a provision outside of the jurisdiction of the relevant subcommittee of the Committees on Appropriations of the House and of the Senate, and therefore outside the subject of the bill, then such provision shall be void. (d)Provisions of appropriation bills not germane to subject matterIf an Act appropriating funds contains general legislation or change of existing law provision not germane to the subject matter of such bill, then each and every such provision shall be void.
(e)Commencement of an actionAny person aggrieved by the enforcement of, or attempt or threat of enforcement of, an Act passed without having complied with section 2 or this section, or any Member of Congress aggrieved by the failure of the House of Congress which that individual is a member to comply with any requirement of those sections, shall, regardless of the amount in controversy, have a cause of action under sections 2201 and 2202 of title 28, United States Code, against the United States to seek appropriate relief, including an injunction against the enforcement of any law, the passage of which did not conform to section 2 or this section. (f)State of reviewIn any judicial action brought pursuant to subsection (e), the standard of review shall be de novo. 
